Citation Nr: 1212163	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  11-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for coronary artery disease, to include as due to service-connected PTSD, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & her daughters


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to February 1946.  He died in May 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the appellant is entitled to retroactive payment of additional VA disability compensation which should have been paid to the Veteran during his lifetime based on his marriage to the appellant has been reasonably raised by a review of the claims file.  It is not clear from a review of the claims file whether the Veteran was paid additional VA disability compensation during his lifetime for his spouse (the appellant in this case).  The Board notes in this regard that the Veteran was married to the appellant for approximately 61 years between November 1947 and his death in May 2008.  The Veteran first informed VA of his first (and only) marriage to the appellant (and the existence of 1 minor child) on a VA Form 8-686c that was received at the RO in November 1949.  He again provided information about his marriage on a VA Form 21-526 that was received at the RO in January 2000.  In a November 2002 letter, VA informed the Veteran that information regarding his dependents was "incomplete," despite the existence of 2 valid VA Forms 686c dated in November 1949 and January 2000 confirming the existence of his marriage to the appellant.  VA subsequently informed the Veteran in January 2003 that he was being paid additional compensation for his spouse.  On VA examination in April 2003, the Veteran reported that he had been married to his wife for 55 years.  In an April 2008 rating decision, however, the RO informed the Veteran that he was being paid as a single Veteran with no dependents.  The Veteran submitted a copy of his marriage certificate to the RO in May 2008, shortly before he died, along with a new VA Form 21-686c confirming the dates of his first (and only) marriage to the appellant.  The appellant submitted another copy of her marriage certificate to the RO in May 2009 confirming the dates of her first (and only) marriage to the Veteran along with a VA Form 21-534 listing her marriage dates.  Another VA Form 21-534 was received by the RO in June 2010 confirming the dates of the Veteran's marriage to the appellant between November 1947 and his death in May 2008.

It appears that VA had notice as early as November 1949 that the Veteran was married to the appellant.  It also appears that the RO had notice as of the April 2008 rating decision that the Veteran had been married to the appellant for approximately 61 years.  The reasons for the RO's failure to pay additional VA disability compensation to the Veteran during his lifetime for his spouse are not clear from a review of the record.  It appears that the Veteran, during his lifetime, and the appellant, after the Veteran's death, may be entitled to payment of additional VA disability compensation based on their marriage.  Given the foregoing, the Board refers this claim to the RO to conduct an audit of all VA disability compensation payments made to the Veteran during his lifetime to determine whether additional disability compensation was paid to him during his lifetime for his spouse, or whatever actions are appropriate.  

FINDINGS OF FACT

1.  The competent evidence, to include the Veteran's death certificate, shows that he died in May 2008 of cardiorespiratory failure due to or as a result of an acute myocardial infarction, coronary artery disease, congestive heart failure, and chronic obstructive pulmonary disease.

2.  The competent evidence is in equipoise as to whether, prior to his death, the Veteran's service-connected PTSD caused or contributed to his fatal coronary artery disease.

3.  Resolving any reasonable doubt in the appellant's favor, the competent evidence indicates that the Veteran's service-connected PTSD caused or contributed to his fatal coronary artery disease.


CONCLUSIONS OF LAW

1.  The Veteran's death was caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2011).

2.  Coronary artery disease was the result of the service-connected PTSD, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 1154, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.1000 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant contends that the Veteran's service-connected PTSD caused or contributed to his fatal coronary artery disease.  She also contends that, during the Veteran's lifetime, his coronary artery disease was aggravated by his service-connected PTSD, entitling her to service connection for coronary artery disease as secondary to service-connected PTSD for accrued benefits purposes.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in May 2008.  The appellant filed her accrued benefits claim in July 2008; thus, her claim was timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the appellant has submitted additional evidence, including medical treatise evidence, in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the appellant since the Veteran's death can be considered in evaluating the appellant's accrued benefits claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including organic heart disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

The Board finds that the evidence is in relative equipoise as to whether the cause of the Veteran's death is related to active service.  As noted in the Introduction, the Veteran's death certificate shows that the causes of his death included coronary artery disease.  The appellant has contended that the Veteran's service-connected PTSD caused or contributed to his fatal coronary artery disease.  The Board acknowledges that, prior to the Veteran's death, service connection was in effect for PTSD.  The competent evidence shows that, in a February 2003 letter, P. Singh, M.D., the Veteran's primary care physician prior to his death, stated that the Veteran's coronary heart disease was more likely than not due to his service-connected PTSD.  By contrast, following VA examination in April 2003, the VA examiner opined that the Veteran's heart condition (which was diagnosed as coronary artery disease/stable angina) was not due to his service-connected PTSD.  

The Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

The Board also finds that the evidence is in relative equipoise as to whether service connection for coronary artery disease as secondary to service-connected PTSD is warranted, for accrued benefits purposes.  The Veteran, during his lifetime, and the appellant, after the Veteran's death, both contended that his service-connected PTSD had caused his coronary artery disease.  The competent evidence on file dated prior to the Veteran's death shows that he was treated for both his service-connected PTSD and for coronary artery disease by multiple VA and private clinicians prior to his death.  As noted above, Dr. Singh opined in February 2003 that the Veteran's service-connected PTSD contributed to his coronary artery disease.  A VA examiner reached the opposite conclusion following VA examination in April 2003, finding no causal relationship between the Veteran's service-connected PTSD and coronary artery disease.  

The Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim of service connection for coronary artery disease, to include as due to service-connected PTSD, for accrued benefits purposes.  See 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for coronary artery disease as due to service-connected PTSD, for accrued benefits purposes, and service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for coronary artery disease as due to service-connected PTSD, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


